UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER001-15569 FLINT TELECOM GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 36-3574355 (State or other jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) 7500 College Blvd, Suite 500, Overland Park, KS, 66210 (Address of Principal Executive Offices including zip code) (561)962-0230 (Issuer's telephone number) Former Address: 327 Plaza Real, Suite 319, Boca Raton, FL 33432 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
